Citation Nr: 1131926	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-35 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted the Veteran's claims for service connection for peripheral neuropathy of the bilateral lower extremities, and assigned separate 10 percent evaluations for each, effective March 31, 2006.

The Veteran testified before the undersigned in November 2009.  A transcript of the hearing is of record.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability.  No such assertion has been made.  Rather, the evidence indicates that the Veteran retired from his fulltime job in 2003 due to age or duration of work rather than due to any service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

This case was remanded by the Board in May 2010 for further development.  The Board is satisfied as to substantial compliance with its May 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining all available VA treatment records pertaining to the Veteran's peripheral neuropathy and scheduling the Veteran for an appropriate VA examination to determine the current severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  As such, the case is now ready for disposition. 


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the left lower extremity results in moderate incomplete paralysis that is manifested by a lack of vibration sense in his toes, hypoactive reflex in his left knee, and absent reflex in his left ankle; however, he maintains normal motor function and position sense and experiences no effect on joint function.  

2.  The Veteran's peripheral neuropathy of the right lower extremity results in moderate incomplete paralysis that is manifested by a lack of vibration sense in his toes, hypoactive reflex in his left knee, and absent reflex in his left ankle; however, he maintains normal motor function and position sense and experiences no effect on joint function.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation, and no greater, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).

2.  The criteria for an initial 20 percent evaluation, and no greater, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Sanders v. Shinseki, 129 S.Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Veteran's claims arise from his disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records and VA treatment records with the claims file.  No outstanding evidence has been identified that has not otherwise been obtained and associated with the claims file.   

The Veteran was afforded VA examinations in September 2006, November 2006, and June 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

The Board recognizes that the Veteran's VA examination is now over a year old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's peripheral neuropathy since the June 2010 VA examination.  The Veteran does not contend otherwise.

Additionally, in November 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 


Here, during the November 2009 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Also, information was solicited regarding the severity of the Veteran's peripheral neuropathy of the bilateral lower extremities and whether he receives ongoing care for the disorder at a VA facility.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497. Moreover, the Board subsequently remanded the case, in part, to obtain the Veteran's most recent VA treatment records.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2010), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, the Veteran was initially granted service connection for diabetes mellitus with neuropathy in a December 2002 rating decision, and assigned a single 20 percent evaluation effective May 8, 2001.  Because his rating for neuropathy of the bilateral lower extremities associated with diabetes mellitus would have been evaluated as noncompensable at the time, the RO included it with the rating for diabetes mellitus.  In correspondence dated in March 2006, the Veteran indicated that the severity of his neuropathy was worsening.  In a September 2006 decision, the RO granted the Veteran separate 10 percent evaluations for peripheral neuropathy of the bilateral lower extremities effective March 31, 2006, under Diagnostic Code 8520, paralysis of the sciatic nerve.  However, the Veteran disagreed with these evaluations, alleging that his symptomatology warranted more than a separate 10 percent evaluation for each lower extremity.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve. 38 C.F.R. § 4.124 (2010).

Here, the Veteran was afforded a VA peripheral nerves examination in September 2006, at which time he was diagnosed with mild peripheral neuropathy with both axonal and demyelination features.  Subjectively, the Veteran reported numbness and tingling in his bilateral feet and legs, although he denied that these symptoms interfered with his activities of daily living.  He did not report any difficulty walking.  Upon objective examination, he was able to move all extremities without difficulty.  Pulses were easily palpable in all extremities, and his muscle strength in the lower extremities was normal against resistance.  Although monofilament examination was negative in the lower extremities, there was distal muscle wasting in the bilateral feet.  Gait was steady and normal, posture was straight, and alignment was normal.  Neurologically, he had a negative Romberg's test.  Sensory and motor functions were intact.  

A contemporaneous electromyography and nerve conduction study revealed slowing of the conduction velocities in the legs, low normal sensory responses and low amplitude of compound muscle action potentials (CMAP) distally, and minimal denervation changes in the distal muscles.  The impression was "mild" peripheral neuropathy.

The Veteran was afforded a more comprehensive VA peripheral nerves examination in November 2006, at which time he was diagnosed with peripheral neuropathy and diminished vibration sense likely due to long-standing diabetes mellitus.  Subjectively, the Veteran complained of pain starting at the anterior part of both thighs that shot down to the anterior part of the big toes, causing his feet to cramp.  He also reported an area of numbness on the lateral part of his upper left thigh, and numbness and tingling in all toes.  Upon objective examination, his muscle strength was normal in the bilateral lower extremities, with no muscle impairments.  Sensory function examination revealed decreased vibration sense in the medial malleolus, bilaterally, but normal pain, light touch, and position sense.  Reflexes were normal in the bilateral ankles and knees.  There was no muscle atrophy, no abnormal muscle tone or bulk, and no tremors, tics, or other abnormal movements.  Significantly, no joint function was affected by the nerve disorder.  The examiner indicated that the Veteran had been employed as a part-time driver for the past 2 to 5 years after retiring as a full-time driver after 34 years.  The Veteran indicated that he missed 4 weeks from work in the past 12-month period due to leg pain and cramping.  The examiner found that his peripheral neuropathy prevented him from playing sports; had a severe effect on shopping and exercise; had a merely a moderate effect on chores, recreation, and traveling; and had no effect on feeding, bathing, dressing, toileting, and grooming.  

The Veteran was afforded his most recent peripheral nerves examination in June 2010, at which time he was diagnosed with peripheral neuropathy of the bilateral lower extremities.  Subjectively, the Veteran described pain in his left lateral thigh along with burning, fine poking, and needling sensations.  He also described pain and tingling in his bilateral lower extremities down to his bilateral feet, although the tingling sensation subsided if his legs were kept warm.  He did not report weakness exclusive to his lower extremities, although the Veteran felt that his strength had diminished in general over time.  He denied any problems with balance or coordination, but indicated that he would have aching in his bilateral legs by the end of the day if he did a lot of walking.  

Upon objective examination, the Veteran's bilateral ankle jerk and knee jerk reflexes were hypoactive.  Sensory examination revealed no vibration sense in his toes, bilaterally, but normal pain/pinprick, light touch, and position sense.  Motor examination revealed active movement against full resistance in his bilateral hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Muscle tone was normal, with no muscle atrophy.  Additionally, there was no gait abnormality, no imbalance or tremor, and no evidence of fasciculations.  His Romberg's test was negative, and he was able to walk on his heels and toes.  Joint function was not affected by the nerve disorder.  Nerve conduction studies revealed evidence of a peripheral neuropathy/polyneuropathy affecting his bilateral lower extremities, both axonal and demyelinating.  The examiner indicated that the Veteran retired in 2003 because he was eligible by age or duration of work.  However, the examiner opined that had the Veteran been employed at this time, his disorder would not have had significant effects on his occupation, as the Veteran would only have to wear appropriate foot wear to protect his feet.  Moreover, the examiner opined that the disorder had no significant effect on the Veteran's usual daily activities.  Although he suffered from nerve dysfunction, there was no evidence of paralysis, neuritis, or neuralgia.  

The examiner also diagnosed the Veteran with meralgia paresthetica, but emphasized that this condition was separate from, and unrelated to, his service-connected bilateral peripheral neuropathy, and that it was less likely than not related to his service-connected diabetes mellitus.  Rather, the examiner explained that meralgia paresthetica usually results from entrapment of the lateral femoral cutaneous nerve as it passes under the inguinal ligament, and that the usual causes include obesity with an overlying panniculus, tight belts or garments around the waist, or scar tissue near the lateral aspect of the inguinal ligament.  Here, the examiner noted, the Veteran was obese with a large abdominal girth and wore belted pants which caused chronic compression of the lateral femoral cutaneous nerve.  The examiner concluded that the Veteran's main neurologic complaint seemed to be the meralgia paresthetica with chronic problems of burning and uncomfortable needling sensation along the left lateral thigh.  

VA treatment records reveal ongoing treatment for pain and numbness in the bilateral lower extremities.  The Veteran was initially prescribed gabapentin to treat his neuropathy, but later switched to Lyrica after he was diagnosed with meralgia paresthetica and the physicians felt he exhausted maximal therapy with gabapentin.  A March 2006 progress note indicated that his peripheral pulsations were intact and that there was no edema noted in the lower extremities.  An April 2009 primary care note indicated that the Veteran complained of aching in his legs; peripheral pulsations were intact and it was noted that the burning sensation in the Veteran's lower extremities was controlled by gabapentin.  

In December 2009, a primary care note indicated that the Veteran had been experiencing pain and numbness in his left lateral thigh down to the left knee for the past 6 to 8 months, with the area being numb most of the time for the past 2 months.  He indicated that his feet tingled and experienced numbness, but he did not feel that they were worsening.  He also reported that he catches his toes dragging when walking, and complained of having cold feet, especially at night.  Later that month, a vascular surgery consult indicated that the Veteran's pain and numbness in his left lateral thigh was not the result of peripheral vascular disease.  There was good blood flow, good pulses, and no evidence of ischemia or gangrene changes.  It was felt at this time that his pain and numbness were caused by a low back disorder.  

A January 2010 diabetic foot exam revealed that the Veteran had dystrophic toe nails as well as decreased sensation and pulses in the bilateral feet.  A February 2010 diabetic foot examination found that sensation was diminished (7/10) with 10-gram monofilament, bilaterally.  Vascular examination revealed pedal pulses with a strong audible signal noted in handheld Doppler bilateral posterior tibial artery.  His toenails were moderately dystrophic with bilateral hallux toenails being incurvated both medially and laterally and excessively thick.  No signs of infection were noted, but pain was noted upon applying direct pressure.  The Veteran was diagnosed with diabetic neuropathy with loss of protective sensation.  

An April 2010 neurosurgery consultation note indicated that the Veteran suffered from chronic problems of burning and uncomfortable "pins and needles" and heat sensation along the lateral aspect of his left thigh that stops at the level of the left knee.  Upon objective examination, straight leg raising did not produce any radicular symptoms.  Sensation was diminished at the anterolateral aspect of the left thigh, but stopped at the level of the knee, and was symmetric to light touch distally in the knee down to the feet.  Position sense was present bilaterally.  Knee reflexes were hypoactive while ankle reflexes were absent.  The Veteran could easily walk on his toes and heels.  After reviewing a magnetic resonance imaging (MRI) of the lumbar spine, the physician concluded that the Veteran's discomfort along the lateral aspect of his left thigh was properly diagnosed as meralgia paresthetica and that this condition clearly had nothing to do with his low back disorder.  

At his November 2009 Board videoconference hearing, the Veteran testified that he experiences daily pain measuring approximately 6 to 7 on a scale of ten, and from 8 to 9 if he remains on his feet for extended periods.  He indicated that he has to sit down and rest if he stands more than 30 to 45 minutes, and that he can no longer play golf because of the condition.  However, the Veteran indicated that he has no difficulty with household chores, and that he retired from his fulltime job due to his age and duration of his employment.  He reported tingling and numbness in his bilateral lower extremities, and a propensity for stumbling because of the conditions.  

The Board notes that the evidence of record attributes the Veteran's subjective pain and tingling sensation in his bilateral lower extremities down into his bilateral feet to his service-connected peripheral neuropathy.  The level of pain is consistently described as severe.  He reports that he experiences increased fatigue in both legs as a result of his peripheral neuropathy.  The Veteran demonstrated hypoactive reflexes in his bilateral knees and ankles.  His bilateral ankle reflexes were absent in April 2010.  Thus, given that the Veteran's complaints are almost exclusively subjective, and resolving all doubt in his favor, the Board finds his neurological symptomatology most nearly approximates the criteria for moderate incomplete paralysis.   The criteria for a 20 percent rating has been met for each lower extremity.

There is no evidence support the assignment of a higher rating, however.  The record reflects that the Veteran's service-connected peripheral neuropathy of the right and left lower extremities has been characterized by normal motor function throughout the period of the appeal, as demonstrated by his normal muscle tone with no muscle atrophy and active movement against full resistance in the bilateral lower extremities.  Further, while sensory examination revealed no vibration sense in his toes, pain/pinprick, light touch, and position sense were normal.  There has been no evidence of neuritis or neuralgia.  Although the Veteran indicated that he occasionally stumbles due to his feet catching on the ground, there has been no diagnosis of complete paralysis characterized by his foot dangling and dropping.  Significantly, each examiner has concluded that joint function has not been affected by the nerve disorder.  The Veteran testified that the disorder does not interfere with his ability to perform household chores, and the June 2010 VA examiner agreed that the disorder had no significant effects on the Veteran's usual daily activities.  As such, the Board can not conclude that the Veteran's peripheral neuropathy of the bilateral lower extremities can be described as "moderately severe" incomplete paralysis of the sciatic nerve.  Rather, as discussed, his peripheral neuropathy of the right and left lower extremities is best described as "moderate" in nature.  

Consideration has been given to the Veteran's complaints of pain, burning sensation, and needling sensation afflicting his left lateral thigh down to his left knee.  However, as discussed, he has been diagnosed as meralgia paresthetica, which was specifically found to be less likely than not related to his service-connected peripheral neuropathy and/or diabetes mellitus.  Detailed rationale was provided with this opinion.  As such, the symptomatology attributed to his diagnosed meralgia paresthetica will not be considered when assessing the propriety of the ratings assigned for his peripheral neuropathy of the right and left lower extremities.  See Mittleider v. Brown, 11 Vet. App. 181 (1998) (the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so).

With respect to his claims, the Board has also considered the statements of the Veteran that his disabilities warrant higher ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's peripheral neuropathy of the bilateral lower extremities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Based on this evidence, the Board has assigned the ratings as outlined in the Order of this decision. 

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's symptoms attributed to his service-connected peripheral neuropathy were applied to the applicable rating criteria and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation of 20 percent, but no more, for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial evaluation of 20 percent, but no more, for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


